DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments and arguments filed on 07/15/2022 have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-15 and 17-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claims 1 and 7 the references fail to teach, disclose, or suggest, either alone or in combination, a resistor pack assembly comprising: an anti-rotation housing that defines an internal cavity, the housing comprising: a first surface on one side of the internal cavity; a second surface opposite the first surface and on another side of the internal cavity; and one or more anti-rotation lugs extending away from the first surface and in combination with the rest of the limitations of the claim.
Regarding Claim 15, the references fail to teach, disclose, or suggest, either alone or in combination, an anti-rotation housing having an internal cavity defined between the first surface and second surface and configured to receive a resistor pack, the cavity extending from the second surface into the anti-rotation housing towards the first surface; and one or more anti-rotation lugs extending away from the first surface and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMAN MALAKOOTI/Examiner, Art Unit 2833
/renee s luebke/Supervisory Patent Examiner
Art Unit 2833